Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Melissa Pendleton on 7/27/22.

	Cancel claim 6.

	In claim 7 line 15 delete “wherein the light diffusion” and insert
                --- wherein the composition of the light diffusion ---.

The following is an examiner’s statement of reasons for allowance:
JP04328148 only suggests MMA/styrene copolymer particles of 6/4 ratio rather than the 45-55/55-45 ratio now required.
Based on the refractive index of a 7:3 MMA/St copolymer (ie 1.52) and the refractive index of a 3:7 MMA/St copolymer (ie 1.56), JP2016170907’s example particle of RI=1.55 would have MMA/St ratio of about 4:6 molar (ie 41/59 by weight). Although increasing the ratio to 45/55 would have been prima facie obvious, such an increase would have been expected to decrease light transmittance of the PC + particle blend. Increasing MMA moves the refractive index of the particle further away from the PC’s refractive index.
 	However, applicant has shown (#5 vs C4) that increasing the MMA from 40/60 to 45/55 actually improves light transmittance.

Claim 6 is identical to claim 8. The composition making up claim 7’s “sheet” must be tested at 1mm and 2mm thicknesses as claim 7’s sheet can be any thickness. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        7/27/22